Order granting plaintiff’s motion for the appointment of a receiver of the rents and profits of the premises described in the complaint reversed on the law, without costs, and motion denied, without costs, on condition that appellant within five days from the entry of the order hereon file an undertaking with corporate surety in the sum of $500 to account for rents collected from June 1, 1939, and upon the further condition that the case be tried during the June term. In the event of the appellant’s failure to comply with the foregoing conditions, the order is affirmed, without costs. In our opinion there was no basis for the appointment of a receiver pendente lite on the facts disclosed by this record. Laz'ansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.